Title: To James Madison from Anthony Merry, 10 June 1806
From: Merry, Anthony
To: Madison, James



Sir,
Washington June 10th 1806

I have received Information that Two Schooners are now building at Hampton in Virginia (one of them it is represented to me is already completed and will be ready for Sea in about a Fortnight from this Time) and that they are intended to act as Privateers, under French and Spanish Commissions, against the British Trade on the Southern Coast of the United States.
It is stated to me that the Persons concerned in these Vessels purpose putting a Cargo on board in the first Instance in Order to conceal their Intentions, and waiting until some valuable English Merchant Ships shall be about to sail, when the Privateer, as happened in a former Instance, is to clear out at the Custom-House and to sail in Company with the British Ship, which, if captured, is to be conveyed to St. Augustine, or the River St. Mary for Condemnation and Sale.
It is further stated, that the purpose for which the vessels in Question are equipping seemed to be well understood at Hampton that the Individuals chiefly interested in the Plan are Natives of, and Residents in, Virginia, and that one of the Owners of the Schooner which is nearly ready for Sea will proceed in her to St. Augustine, where his Family is to reside, and from whence he means to cruize against the homeward-bound Jamaica Ships.
I have the Honor, Sir, to lay these Circumstances before you, in Order that the American Government may be pleased to apply the Means, which in our Conversation Yesterday you appeared to consider as practicable as they would be conformable to the Observance of a strict Neutrality, to prevent the illicit Design which is about to be carried into Execution.  I have the Honor to be, with great Respect and Consideration Sir, Your most obedient humble Servant

Ant: Merry

